Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1, 2, 4-10 and 12-19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,545,861. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:

Caims 1-21 of U.S. Patent No. 10,545,861 (hereinafter, “Patent”), contains every element of caims 1, 2, 4-10 and 12-19 of the instant application (hereinafter, “Instant Applicant”) and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct 

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  

U.S. Patent No. 10,545,861
Instant Application
Claim 1, A storage system comprising: a plurality of embedded storage devices, wherein each embedded storage device of the plurality of embedded storage devices comprises; a first direct-mapped solid state drive (SSD) storage portion, wherein the first direct-mapped SSD storage portion has erase blocks mapped as directly addressable storage of the SSD; and a second non-volatile random-access memory (NVRAM) portion comprising a random access memory (RAM) device and a processing device, wherein the first direct-mapped SSD portion and the second NVRAM portion are separately addressable, and wherein the second NVRAM portion is smaller capacity than the first direct-mapped SSD portion; and a plurality of storage system controllers, operatively coupled to the plurality embedded storage devices via a bus, the plurality of storage system controllers to: determine that data is to be stored in the first direct-mapped SSD storage portion of a first embedded storage device of the plurality of embedded storage devices; and buffer the data in the second NVRAM portion of a second embedded storage device of the plurality of embedded storage devices
Claim 1, A storage system comprising: a plurality of embedded storage devices, wherein each embedded storage device of the plurality of embedded storage devices comprises: a direct-mapped solid state drive (SSD) storage portion; a non-volatile random-access memory (NVRAM) portion; and a plurality of storage system controllers, operatively coupled to the plurality embedded storage devices via a bus, the plurality of storage system controllers to: determine that data is to be stored in the direct-mapped SSD storage portion of a first embedded storage device of the plurality of embedded storage devices; and buffer the data in the NVRAM portion of a second embedded storage device of the plurality of embedded storage devices.



Reasons of Allowance
Claims 1, 2, 4-10 and 12-19 would be allowable if overcome the double patenting rejection.
The closest prior art, Huang et al. (US Pub. 2015/0019797), discloses “a plurality of embedded storage devices, wherein each embedded storage device of the plurality of embedded storage devices comprises: a direct-mapped solid state drive (SSD) storage portion; a non-volatile random-access memory (NVRAM) portion; and a plurality of storage system controllers, operatively coupled to the plurality embedded storage devices via a bus, the plurality of storage system controllers to: determine that data is to be stored in the direct-mapped SSD storage portion of a first embedded storage device of the plurality of embedded storage devices; and buffer the data in the NVRAM portion of a second embedded storage device of the plurality of embedded storage device”. 
However, the prior art differs from the present invention because the prior art fails to disclose “wherein after resumption from a power failure the plurality of storage system controllers is further to: read the data from the NVRAM portion of the second embedded storage device; determine a recovery action based on the data; and perform the recovery action”.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 identify the distinct features “a plurality of embedded storage devices, wherein each embedded storage device of the plurality of embedded storage devices comprises: a direct-mapped solid state drive (SSD) storage portion; a non-volatile random-access memory (NVRAM) portion; and a plurality of storage system controllers, operatively coupled to the plurality embedded storage devices via a bus, the plurality of storage system controllers to: determine that data is to be stored in the direct-mapped SSD storage portion of a first embedded storage device of the plurality of embedded storage devices; and buffer the data in the NVRAM portion of a second embedded storage device of the plurality of embedded storage devices, wherein after resumption from a power failure the plurality of storage system controllers is further to: read the data from the NVRAM portion of the second embedded storage device; determine a recovery action based on the data; and perform the recovery action", which are not taught or suggested by the prior art of records. 
Independent Claim 10 identify the distinct features “the processing device to: determine that data is to be stored in a direct-mapped SSD storage portion of a first embedded storage device of a plurality of embedded storage devices; and buffer the data in a NVRAM portion of a second embedded storage device of the plurality of embedded storage devices, wherein after resumption from a failure, the processing device: read the data from the NVRAM portion of the second embedded storage device; determine a recovery action based on the data; and perform the recovery action", which are not taught or suggested by the prior art of records. 
Independent Claim 18 identify the distinct features “determining, by a processing device of a storage system controller operatively coupled via a network to a plurality of embedded storage devices, that data is to be stored in a first storage portion of a first storage device of the plurality of embedded storage devices; [[and]] buffering the data in a second storage portion of a second embedded storage device of the plurality of embedded storage devices, detecting a failure to the plurality of storage devices; and after resumption from the failure: reading the data from the second portion of the second storage device; determining a recovery action based on the data; and performing the recovery action.", which are not taught or suggested by the prior art of records. 
Claims 1, 2, 4-10 and 12-19 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1, 2, 4-10 and 12-19 are hereby allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135